Citation Nr: 0939901	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  07-18 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for left knee patellofemoral pain syndrome with Osgood 
Schlatter syndrome.

2.  Entitlement to an initial disability rating higher than 
10 percent for a left shoulder sprain.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 2000 to November 2005.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

In June 2009, the Veteran presented testimony before a 
Decision Review Officer during a hearing at the RO.


FINDINGS OF FACT

1.  Throughout the pendency of this appeal, the left knee 
patellofemoral pain syndrome with Osgood Schlatter syndrome 
is manifested by complaints of pain, buckling, and a feeling 
of clicking; clinical findings demonstrate range of motion 
from 0 degrees of extension to, at its worst, 135 degrees of 
flexion without evidence of laxity or X-ray evidence of 
arthritis.

2.  Throughout the pendency of this appeal, the left shoulder 
disability is manifested by pain and slight limitation of 
motion of the left arm (at its worst flexion to 150 degrees 
and abduction to 120 degrees); there is no objective evidence 
of any shoulder deformities, bony abnormalities, ankylosis, 
or dislocations.




CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating 
for left knee patellofemoral pain syndrome with Osgood 
Schlatter syndrome have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5014, 5257, 5260, 5261 (2009).

2.  The criteria for an initial disability rating higher than 
10 percent for left shoulder sprain have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide. 
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484-86 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

On the initial claim for increase, the RO provided post-
adjudication VCAA notice by letter, dated in April 2006, 
February 2008, April 2008 and in May 2008, addressing the 
downstream claim of an increased rating.  Where, as here, 
service connection has been granted and the initial rating 
has been assigned, the claim of service connection has been 
more than substantiated, the claim has been proven, thereby 
rendering 38 U.S.C.A. §5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Once the claim of service connection has 
been substantiated, the filing of a notice of disagreement 
with the RO's decision, rating the disability, does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, 
further VCAA notice under 38 U.S.C.A. § 5103(a) and § 
3.159(b)(1) is no longer applicable in the claim for an 
initial higher rating. Dingess, 19 Vet. App. 473; Dunlap v. 
Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. 
Peake, 21 Vet. App. 128 (2008).

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
a claim. VA conducted the necessary medical inquiry to 
determine the severity of the left shoulder and left knee 
disabilities by affording the Veteran VA rating examinations 
in August 2005, May 2008 and in July 2009.

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claims 
is required to comply with the duty to assist.

General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Rating factors for a disability of the musculoskeletal system 
includes functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling, and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
Also, with any form of arthritis, painful motion is factor to 
be considered. 38 C.F.R. § 4.59.




Left Knee 
Rating Criteria


The left knee patellofemoral pain syndrome is currently rated 
as noncompensable under 38 C.F.R. § 4.71a, Diagnostic Codes 
5099-5014.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  38 C.F.R. § 4.27.

When an unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number is "built up" with the first two digits being 
selected from that part of the schedule most closely 
identifying the part, and the last two digits being "99" 
for an unlisted condition.

Under Diagnostic Code 5014, osteomalacia is rated on 
limitation of motion of the affected part, as degenerative 
arthritis.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Code 
for the specific joint or joints involved.

When there is arthritis with at least some limitation of 
motion, but to a degree which would be noncompensable under a 
limitation-of-motion code, a 10 percent rating will be 
assigned for each affected major joint or group of minor 
joints.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.

Limitation of flexion of the leg to 60 degrees is rated as 0 
percent disabling; flexion limited to 45 degrees is rated as 
10 percent disabling; and flexion limited to 30 degrees is 
rated as 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.


Limitation of extension of the leg to 5 degrees is rated as 0 
percent disabling; extension limited to 10 degrees is rated 
as 10 percent disabling; and extension limited to 15 degrees 
is rated as 20 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Separate ratings may be assigned for arthritis with 
limitation of motion of a knee under Diagnostic Code 5003 and 
for instability of the knee under Diagnostic Code 5257.  
Separate ratings may also be assigned for both limitation of 
flexion and limitation of extension.

Under Diagnostic Code 5257, the criteria for a 10 percent 
rating are slight recurrent subluxation or lateral 
instability of the knee.  A rating of 20 percent rating 
requires moderate recurrent subluxation or lateral 
instability.  A rating of 30 percent requires severe 
recurrent subluxation or lateral instability.

Left Knee
Factual Background

The Veteran filed his claim in August 2005.  Prior to his 
discharge from service, the Veteran was afforded a VA 
examination in August 2005.  At that time, he presented with 
complaints of chronic knee pain as well as difficulty with 
running and climbing stairs.  Physical examination revealed 
that the Veteran ambulated with a normal gait and he did not 
require the use of any assistive devices.  Then Veteran 
demonstrated full range of motion with active flexion to 140 
degrees without pain and active extension to 0 degrees 
without pain.  The examiner did note a clicking sound on 
motion and a mild proximal tibial prominence.  There was no 
evidence of heat, redness, swelling, effusion, drainage, 
instability or weakness.  Drawer sign and McMurray's testing 
were negative.  As to DeLuca, range of motion of the left 
knee was not limited by pain, fatigue, weakness, lack of 
endurance or incoordination.  The examiner further indicated 
that without resorting to mere speculation, there were no 
additional limitations of the joint in degrees.  Motor 
strength was normal in left lower extremity and there was no 
evidence of muscle atrophy.  Sensation was intact.  Deep 
tendon reflexes were full.  He denied any periods of 
incapacitation or having lost any time from work because of 
his left knee disability.  As to his activities of daily 
living, these were affected in that he experienced 
difficulties pushing a lawn mower, gardening and climbing 
stair because of his bilateral knee and shoulder pain.  X-
rays of the left knee were negative.  The Veteran was 
diagnosed as having patellofemoral pain syndrome and Osgood-
Schlatter syndrome.  

A review of VA treatment records reveals complaints of left 
knee pain in July 2006.  X-rays taken in August 2006 did not 
identify any acute abnormality or significant arthropathy.  
Physical examination demonstrated a normal gait and normal 
range of motion the knee.  There was no evidence of effusion 
or tenderness.  Upon physical examination in September 2006, 
there was no effusion or tenderness to palpation and the knee 
was stable to varus/valgus and Lachman's testing.  

The Veteran was afforded an additional VA examination in May 
2008.  Upon range of motion testing he demonstrated full 
range of motion of the left knee, with extension to 0 degrees 
and flexion to 140 degrees.  He was able to repeat full range 
of motion three times without additional limitation by pain 
fatigue, weakness and/or lack of endurance.  There was no 
limitation of motion with repetitive testing.  Upon physical 
examination, the knee appeared entirely normal and there was 
no evidence of laxity.  The Veteran denied any time lost from 
work due to his left knee disability.  Treatment of his left 
knee disability had not required the usage of any assistive 
devices, pain medication or surgery.  He did not experience 
any difficulties with ordinary walking.  The Veteran 
indicated that his left knee disability rarely flared-up and 
even when it did it only lasted for a day and did not require 
any pain medication or medical attention.  He did, however, 
avoid running and jogging because these activities provoked 
the knee pain.  The Veteran was diagnosed as having a chronic 
left knee strain.

In June 2009, the Veteran reported that his left knee 
disability had worsened since his last VA examination.  The 
Veteran was accordingly scheduled for an additional VA 
examination.  Upon VA examination dated in July 2009, the 
Veteran presented with complaints of intermittent left knee 
pain.  His gait was normal and he did not require the use of 
assistive devices.  Although he denied any locking, he 
indicated that he on rare occasions had experienced buckling.  
Physical examination did not demonstrate any effusion, warmth 
or localized tenderness to palpation.  Range of motion of the 
left knee was from zero to 135 degrees.  At 135 degrees the 
Veteran complained of pain and the knee was unable to be 
flexed further because of the anatomy.  Repetitive use did 
not result in any further limitation of motion of the knee as 
due to pain, fatigue, weakness or lack of endurance.  The 
effect on his employment was hat he had to stay off the 
ladder when he was experiencing knee pain.  As to his 
activities of daily living, the Veteran's left knee pain 
prevented him from running.  The Veteran alleged that he 
experienced flare-ups with running and changes of the 
weather.   X-rays of the left knee demonstrated no evidence 
of degenerative change.  The examiner indicated that the 
findings were consistent with old or chronic Osgood-
Schlater's disease.  The Veteran was diagnosed as having left 
knee patellofemoral syndrome.  

Left Knee 
Analysis

As shown by the foregoing medical evidence, despite the 
Veteran's complaints of pain, left knee buckling, and a 
clicking noise, the objective findings in relation to his 
knees consist of patellofemoral pain syndrome.  In this case, 
at its worst, range of motion of the left knee is from zero 
to 135 degrees and there is no evidence of laxity or X-ray 
evidence of arthritis.  

From this, the Board concludes that the Veteran does not meet 
the criteria for a compensable rating for the left knee 
patellofemoral pain syndrome under Diagnostic Codes 5003, 
5257, 5260, and 5261.

In addition, the Board has considered the provisions of 38 
C.F.R. §§ 4.40, 4.45, relating to functional loss due to 
pain, weakened movement, excess fatigability, etc., in 
addition to painful motion.  DeLuca v. Brown, 8 Vet. App. 202 
(1995) (holding that consideration must be given to 
functional loss due to pain, as well as to weakened movement, 
excess fatigability, etc., in addition to any limitation of 
motion).  However, the record does not indicate that the 
Veteran has such painful motion or functional impairment 
resulting from his service-connected left knee disability to 
warrant a compensable rating under either Diagnostic Code 
5260 or 5261, considering 38 C.F.R. §§ 4.40. and 4.45.

That is, there is no objective evidence that pain on use or 
during flare-ups results in functional limitation to the 
extent that limitation of flexion would be 10 percent 
disabling under Diagnostic Code 5260 or that limitation of 
extension would be 10 percent disabling under Diagnostic Code 
5261.  As noted, the VA examiners in 2005, 2008 and in 2009 
specifically addressed such DeLuca considerations as pain on 
repeated use, fatigue, and incoordination.

As noted, there was no evidence of instability in relation to 
the service-connected knee disability to warrant a separate 
compensable rating under Diagnostic Code 5257.

As this is an initial rating case, consideration has been 
given to "staged ratings" for a left knee disability over 
the period of time since service connection became effective.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board 
concludes that, throughout the pendency of this appeal, there 
have been no clinical findings to show that the Veteran's 
left knee disability meets the criteria for a compensable 
rating.

Throughout the pendency of this appeal, the preponderance of 
the evidence is against the claim for a compensable rating 
for the left knee disability, characterized by patellofemoral 
pain syndrome with Osgood Schlatter syndrome, the benefit-of-
the-doubt standard of proof does not apply.  38 U.S.C.A. 
5107(b).



Left Shoulder
Rating Criteria

The Veteran's left shoulder disability has been evaluated as 
10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5203.  Under Code 5203, for impairment of the minor, or non-
dominant, clavicle or scapula, a 10 percent rating requires 
malunion of the clavicle or scapula or nonunion of the 
clavicle or scapula without loose movement.  A 20 percent 
rating requires nonunion of the clavicle or scapula with 
loose movement or dislocation of the clavicle or scapula.

Under Diagnostic Code 5200, when there is favorable ankylosis 
of the scapulohumeral articulation, with abduction to 60 
degrees, can reach mouth and head, the minor arm is rated 20 
percent.  Under Diagnostic Code 5201, when arm motion is 
limited at the shoulder level, or when arm motion is limited 
to a point midway between the side and shoulder level, the 
minor (or non-dominant) arm is rated 20 percent.

The Rating Schedule provides that a normal range of motion of 
the shoulder is zero degrees to 180 degrees on flexion and 
abduction, 0 degrees to 90 degrees on internal rotation, and 
zero degrees to 90 degrees on external rotation.  38 C.F.R. 
§ 4.71, Plate I.

Under Diagnostic Code 5202, for impairment of the humerus, a 
20 percent rating requires malunion with moderate deformity, 
or recurrent dislocation at the scapulohumeral joint with 
infrequent episodes and guarding of movement only at the 
shoulder level.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.



Left Shoulder
Factual Background

The Veteran's claim was received in August 2005.  Prior to 
his discharge from service, the Veteran was afforded a VA 
examination in August 2005.  The Veteran was noted to be 
right hand dominant.  At that time, he presented with 
complaints of intermittent shoulder pain, which occurred five 
times a month and lasted a few hours.  He also indicated that 
he experienced difficulty with heavy lifting and bench 
pressing.  He denied any periods of incapacitation or having 
lost any time from work because of his shoulder disability.  
As to his activities of daily living, these were affected in 
that he experienced difficulties pushing a lawn mower, 
gardening and climbing stairs because of his bilateral knee 
and shoulder pain.  Physical examination of the left shoulder 
revealed evidence of limited and painful motion.  There was 
no evidence of heat, redness, swelling, effusion, drainage, 
abnormal movement, instability or weakness.  Range of motion 
testing revealed flexion to 160 degrees, with pain.  
Abduction was to 150 degrees, with pain.  External and 
internal rotations were to 90 degrees, with pain, 
bilaterally.  As to DeLuca, although range of motion of the 
left shoulder was limited by pain, it was not additionally 
limited by fatigue, weakness, lack of endurance or 
incoordination after repetitive use.  Without resorting to 
mere speculation, the examiner indicated that there were no 
additional limitations of the joint in degrees.  Motor 
strength was normal in left upper extremity and there was no 
evidence of muscle atrophy.  Sensation was intact.  Deep 
tendon reflexes were full.  X-rays of the left shoulder were 
negative.  The Veteran was diagnosed as having a chronic 
shoulder sprain.  

A review of VA treatment records reveals complaints of left 
shoulder pain in July 2006.  At that time, the Veteran was 
working in construction and presented with a two week history 
of increased shoulder pain.  Physical examination of the 
shoulder did not reveal any swelling, deformity or erythema.  
The examiner indicated that there was good range of motion.  
There was tenderness of the acromioclavicular joint on 
crossing the arm and external rotation.  Pulses, sensation 
and strength were intact.  An x-ray of the shoulder revealed 
a mild caudal subluxation of the humeral head, which may have 
been secondary to the weakening or injury to the rotator cuff 
and other ligaments.  A subsequent MRI of the left shoulder 
revealed bony edema involving the greater tuberosity, which 
may have represented bone bruising secondary to trauma.  No 
other bony abnormality was identified.  In September 2006, 
the Veteran presented with complaints of left shoulder 
instability and pain.  Physical examination did not reveal 
any atrophy.  There was posterior tenderness to palpation. 
The Veteran underwent an arthroscopic superior and posterior 
labral repair in October 2006.  Post-surgery, in January 
2007, the Veteran demonstrated full range of motion and good 
strength in the left shoulder.  In February 2007, the 
Veteran's only complaint was some stiffness and occasional 
inability to lie on the left shoulder at night.  Physical 
examination demonstrated full range of motion of the left 
shoulder with minimal discomfort.  Strength and sensation 
were intact.  There was some stiffness, posteriorly.

Upon VA examination dated in March 2008, the Veteran 
presented with complaints of mild to moderate left shoulder 
pain, which occurred three times a week for approximately an 
hour.  At that time, the Veteran was employed with the Unites 
States Postal Service as a letter carrier.  Range of motion 
testing revealed forward elevation to 170 degrees, with pain 
beginning at 160 degrees.  Abduction was to 160 degrees, with 
pain beginning at 150 degrees.  Adduction was to 30 degrees.  
Internal and external rotations were to 90 degrees.  There 
was no additional limitation of motion upon repetitive use 
due to pain, weakness, fatigue or lack of endurance.  The 
Veteran denied any flare-ups.  His left shoulder disability 
affected his employment and his activities of daily living in 
that he had problems with overhead use and he could not lift 
more than 30 pounds because of the pain.  

X-rays of the left shoulder take in October 2008 noted 
tubular licencies in the glenoid from a prior surgical 
procedure, presumably for left shoulder instability.  There 
was no evidence of any other soft tissue, bony or joint 
abnormality.  In March 2009, VA treatment records noted 
instability of the left shoulder with a labral cyst.  In 
March 2009, the Veteran's VA treatment provider submitted 
that the Veteran had sustained an injury to the left shoulder 
during service and had a posterior Bankart lesion repaired in 
2006.  After the surgery, the Veteran experienced a near full 
recovery, with only some residual stiffness that was later 
worked out.  A couple of months previously, however, the 
Veteran began experiencing fairly sharp severe pain in his 
left shoulder.  The Veteran could not recall any antecedent 
trauma.  An MRI had suggested a possible retear or an 
incomplete healing of the labral repair.  Upon physical 
examination, there was pain with Mayo shear and posterior 
load and shift testing, for pain upon reduction of the 
posterior force.  O'Brien's testing was negative.  Rotator 
cuff strength was good and he exhibited full range of motion.  
Neurovascularly the left shoulder was intact.  

In June 2009, the Veteran testified that he was entitled to 
an initial disability rating higher than 10 percent for his 
left shoulder disability because of the pain and loss in 
range of motion.  He also alleged that surgery had again been 
recommended to treat his left shoulder disability.  

Upon VA examination dated in July 2009, the Veteran reported 
constant left shoulder pain.  At that time, the Veteran was 
employed in construction but he was taking anywhere from 
three to five tablets of naproxen and oxycodone a day to 
manage his pain.  The effect on his employment was that he 
was unable to perform overhead painting, sanding, electrical 
work or carpentry.  As to his activities of daily living, his 
left shoulder disability precluded him from playing 
basketball or weight lifting.  The Veteran indicated that he 
experienced flare-ups with activities that required his left 
hand to be overhead.  Physical examination did not 
demonstrate any localized tenderness to palpation, except in 
the lateral margin of the inferior scapula area.  Range of 
motion testing revealed forward flexion to 150 degrees.  
Abduction was to 120 degrees.  Internal rotation was to 50 
degrees and external rotation was to 100 degrees.  After 
repetitive use, forward flexion and internal rotation were 
unchanged; however, abduction increased to 130 degrees and 
external rotation decrease to 90 degrees.  

Left Shoulder
Analysis

Upon review of the aforementioned medical evidence, the Board 
finds that a disability rating higher than 10 percent is not 
warranted at any time throughout the pendency of this appeal.  
Although there is evidence of shoulder pain and limitation of 
motion of the left arm at times (at its worst, flexion to 150 
degrees and abduction to 120 degrees in July 2009), the 
restrictions are not so severe as to meet the criteria for a 
20 percent rating under Diagnostic Codes 5200, 5201, 5202, 
and 5203.  That is, none of the following have been 
demonstrated: ankylosis of the scapulohumeral articulation, 
limitation of motion of the left arm at the shoulder level, 
malunion of the humerus with moderate deformity, recurrent 
dislocation of the humerus at the scapulohumeral joint, 
nonunion of the clavicle or scapula with loose movement, and 
dislocation of the clavicle or scapula.  The objective 
evidence cited above did not show any shoulder deformities, 
bony abnormalities, ankylosis, or dislocations.

The Board has again considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, relating to functional loss due to pain, weakened 
movement, excess fatigability, etc., in addition to any 
limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, the record does not indicate that the 
Veteran has such disabling pain or functional impairment 
resulting from his service-connected left shoulder disability 
to warrant a higher rating for left arm restrictions under 
the applicable limitation-of-motion codes.  The VA examiner 
specifically addressed such considerations as pain, fatigue, 
and weakness, and there is no objective evidence to show that 
pain on use or during flare-ups results in additional 
functional limitation to the extent that the left shoulder 
limitation of motion would warrant a higher rating under 
Codes 5200 and 5201.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

As this is an initial rating case, consideration has been 
given to "staged ratings" for a left shoulder disability 
over the period of time since service connection became 
effective.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
Board concludes that, throughout the pendency of this appeal, 
there have been no clinical findings to show that the 
Veteran's left shoulder disability meets the criteria for a 
rating higher than 10 percent.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).



Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disabilities is inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disabilities with the 
established criteria.  If the criteria reasonably describe 
the Veteran's disability levels and symptomatology, then the 
Veteran's disability picture is contemplated by the Rating 
Schedule, and the assigned schedular ratings are, therefore, 
adequate and referral for an extraschedular rating is not 
required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Comparing the Veteran's current disability levels and 
symptomatology of the left knee and left shoulder to the 
Rating Schedule, the degree of disability is contemplated by 
the Rating Schedule and the assigned schedule ratings are, 
therefore, adequate and no referral to an extraschedular 
rating is required under 38 C.F.R. § 3.321(b)(1).

(CONTINUED ON NEXT PAGE)





ORDER

An initial compensable disability rating for left knee 
patellofemoral pain syndrome with Osgood Schlatter syndrome 
is denied.

An initial disability rating higher than 10 percent for a 
left shoulder disability is denied.




____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


